8th Floor 555 Robson Street Vancouver, BCV6B 3K9 Audrey T. Ho Telephone SVP, Chief General Counsel Facsimile and Corporate Secretary August 10, 2009 United States Securities and Exchange Commission treet NE Washington, DC 20549 Attention: Larry Spirgel, Assistant Director Dear Sir: Re: TELUS Corporation (the “Company”) Form 40-F for the year ended December 31, 2008 File No. 001-15144 Further to your letter dated July 10, 2009 regarding the above filing, as well as the Company’s letter dated July 23, 2009 and my conversation with Mr. Monsour this afternoon, we are writing to request that we be given until Friday, August 14, 2009 to provide our response.Please advise if that is not acceptable. Please do note hesitate to contact me at (604) 697-8017 should you have any questions or further comments. Yours truly, /s/ Audrey T. Ho Audrey T. Ho SVP, Chief General Counsel and Corporate Secretary ATH/kt c.c. Robert McFarlane, Executive Vice President & Chief Financial Officer Terry French, Accountant Branch Chief, SEC Paul Monsour, Staff Accountant, SEC
